DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received April 21, 2022:
Claims 1-4 and 7-16 are pending. Claims 5 and 6 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
Claim 1-2 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al. (WO 2016/076047), using US 2017/0077476 as the English translation, in view of Gerald et al. (US 8,541,129) and Yamada et al. (US 2014/0315099).
Regarding Claim 1, Kitoh et al. teaches a separator structure with a dense membrane of the solid electrolyte (i.e. functional layer), made of layered double hydroxide (Para. [0059]) with an average porosity of 3.5 % (Para. [0125]), lines 9-11) and teaches a layered double hydroxide (i.e. a plurality of basic hydroxide layers composed of OH groups) is formed from an aqueous stock solution (i.e. comprises H2O), which contains aluminum ions, carboxylate anions (Para. [0098]).
Kitoh et al. does not teach an average pore diameter of the functional layer or a plurality of basic hydroxide layers Ni or Ti.
However, Gerald et al. teaches a specialized material layer (i.e. functional layer) as a separator-electrolyte (in solid state, Col. 3, lines 29-33) with pores having diameters ranging from 2 nm to 150 nm (i.e. overlapping with 100 nm or less) (Col. 2, lines 62-65).
The combination of the functional layer pore diameter a functional layer as a separator suitable for use in a solid electrolyte battery as taught by Gerald et al., with Kitoh et al. would yield the predictable result of a functional layer as a separator suitable for use in a solid electrolyte battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the functional layer pore diameter a functional layer as a separator suitable for use in a solid electrolyte battery as taught by Gerald et al., with Kitoh et al., as the combination would yield the predictable result of a functional layer as a separator suitable for use in a solid electrolyte battery. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Gerald et al. teaches that membranes with pore diameters less than 5 nm are unpractical, as they are difficult to manufacture and can be difficult to chemically modify (Col. 7, lines 3-6) and thus, the average pore diameter is merely a discovery of optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kitoh et al. as modified by Gerald et al. does not teach a plurality of basic hydroxide layers composed of Ni or Ti.
However, Yamada et al. teaches a layered double hydroxide forming an electrolyte body of a separator in a zinc secondary battery comprising basic layered double hydroxide composed of Ni, Al, Ti,  and OH groups and further comprising anions and H2O (Para. [0028] and Claim 1).
The combination of titanium and nickel in functional layered double hydroxide as a separator for a zinc secondary battery as taught by Yamada et al., with the double layered hydroxide of Kitoh et al. would yield the predictable result of divalent and trivalent metal cations capable of forming a layered double hydroxide for a separator in a zinc secondary battery. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine titanium and nickel in functional layered double hydroxide as a separator for a zinc secondary battery as taught by Yamada et al., with the double layered hydroxide of Kitoh et al., as the combination would yield the predictable result of divalent and trivalent metal cations capable of forming a layered double hydroxide for a separator in a zinc secondary battery. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP §2144.06
Kitoh et al. further teaches a helium permeability of the functional layer of 10 cm/min-atm or less (Table 1, Sample No. 1-6). Additionally, Kitoh et al. teaches a helium permeability of 10 cm/min-atm or less leads to a significant reduction in zinc permeability per unit area (Para. [0053]) and thus, one of ordinary skill in the art would have been motivated to modify a helium permeability to reduce zinc permeation as it would prevent growth of dendritic zinc. Thus, the helium permeability a result effective variable and modifying the helium permeability is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kitoh et al. teaches a separator structure with a dense membrane of the solid electrolyte (i.e. functional layer), made of layered double hydroxide (Para. [0059]) with an average porosity of 3.5 % (Para. [0125]), lines 9-11).
Kitoh et al. does not teach an average pore diameter of the functional layer.
However, Gerald et al. teaches a specialized material layer (i.e. functional layer) as a separator-electrolyte (in solid state, Col. 3, lines 29-33) with pores having diameters ranging from 2 nm to 150 nm (i.e. overlapping with 10 to 50 nm) (Col. 2, lines 62-65). 
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Gerald et al. cited herein. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Gerald et al. teaches that membranes with pore diameters less than 5 nm are unpractical, as they are difficult to manufacture and can be difficult to chemically modify (Col. 7, lines 3-6) and thus, the average pore diameter is merely a discovery of optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 3, Kitoh et al. as modified by Gerald et al. and Yamada et al. all of the elements of the current invention of claim 1 as explained above.
Although Kitoh et al. does not explicitly state that the functional layer has no cracks or undergoes no cracking even when dried at 700 for 20 hours, it would have been expected or obvious for the functional layer to have these characteristics as the layered double hydroxide of Kitoh et al. contains the same average porosity and pore diameter. The disclosure of the instant application supports that once the average porosity and pore size are present, these characteristics are present (Para. [0013]).
Regarding Claim 4, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the current invention of claim 1 as explained above.
Although Kitoh et al. does not explicitly state that the layered double hydroxide undergoes no changes in surface microstructure and crystalline structure when immersed in an aqueous potassium hydroxide solution containing oxide for three weeks, it would have been expected or obvious for the functional layer to have these characteristics as the layered double hydroxide of Kitoh et al. contains a resin film that exhibits resistance to an alkaline electrolytic solution such as an aqueous potassium hydroxide solution (Para. [0050]).
Regarding Claim 7, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 100 micrometers or less)
Regarding Claim 8, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 50 micrometers or less)
Regarding Claim 9, Kitoh et al. as modified by Gerald et al. and Yamada et al.  teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 5 micrometers or less).
Regarding Claim 10, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches a layered double hydroxide containing composite material prepared wherein layered double hydroxide membranes (i.e. a functional layer according to claim 1) were formed on opposite surfaces of the porous substrate (i.e. on the porous substrate) (Para. [0116]).
Regarding Claim 11, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the current invention in claim 10.
Kitoh et al. further teaches the porous substrate is composed of ceramic materials, metal materials and polymer materials (Para. [0067]).
Regarding Claim 12, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the current invention in claim 11.
Kitoh et al. teaches a helium permeability of the functional layer (i.e. composite material) of 10 cm/min-atm or less (Table 1, Sample No. 1-6). Additionally, Kitoh et al. teaches a helium permeability of 10 cm/min-atm or less leads to a significant reduction in zinc permeability per unit area (Para. [0053]) and thus, one of ordinary skill in the art would have been motivated to modify a helium permeability to reduce zinc permeation as it would prevent growth of dendritic zinc. Thus, the helium permeability a result effective variable and modifying the helium permeability is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious
Regarding Claim 13, Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches the separator structure for use in a zinc secondary battery (abstract), the separator being in the form of a membrane (i.e. functional layer) (Para. [0046], lines 7-11).
Regarding Claim 14, Kitoh et al. as modified by Gerald et al. and Yamada et al. all of the elements of the composite material according to claim 11 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches the separator structure for use in a zinc secondary battery (abstract), the separator being in the form of a membrane (i.e. functional layer) (Para. [0046], lines 7-11).
Regarding Claim 15 and 16,  Kitoh et al. as modified by Gerald et al. and Yamada et al. teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches a porosity at the surface of the membrane (i.e. functional layer) of 19.0% (Para. [0124]) and the porosity at the surface of the layered double hydroxide membrane (i.e. functional layer) is preferably 20% or less (Para. [0071], lines 15-19). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Kitoh et al. teaches that membranes (i.e. functional layer) with a lower porosity of the surface of the layer indicates a higher density of the layer, which is preferred (Para. [0071], lines 15-21) and thus, one of ordinary skill in the art would have been motivated to modify an average porosity of the membrane (i.e. functional layer) as a higher density would prevent the permeation of water  and inhibit the penetration of dendritic zinc to prevent short circuits (Para. [0052]). Thus, the average porosity is a result effective variable and modifying the average porosity is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
Applicant argues there would have been no reason for a person of ordinary skill in the art to have considered modifying Kitoh based on Yamada because Kitoh already discloses an LDH functional layer composition that discloses the same divalent and trivalent cations, which can be effectively densified using hydrothermal treatment. 
	Examiner respectfully disagrees. Yamada et al. teaches Ni, Al, Ti,  and OH groups and further comprising anions and H2O (Para. [0028]) for use in a layered double hydroxide forming an electrolyte body of a separator in a zinc secondary battery comprising basic layered double hydroxide, i.e. the use of nickel as a divalent cation and aluminum as a trivalent cation in a layered double hydroxide for use in an electrolyte in a zinc secondary battery . “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP §2144.06. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Applicant argues Kitoh as modified by Yamada does not explicitly teach or suggest that the layered double hydroxide of Kitoh as modified by Yamada would have had a helium permeability of 10 cm/min-atm less as the helium permeability is not an inherent feature of a layered double hydroxide functional layer having the composition as recited in claim 1, and thus claim 1 is distinguishable over Kitoh, and Gerald and Yamada fail to overcome the deficiencies of Kitoh.
	Examiner respectfully disagrees. While the Examiner does not necessarily disagree with the Applicant’s argument regarding the helium permeability not being an inherent feature of the composition, the limitation regarding the helium permeability would be obvious as a helium permeability is a result effective variable (as explained in section “3.” above).  One of ordinary skill in the art would have been motivated to modify a helium permeability to reduce zinc permeation as it would prevent growth of dendritic zinc (Kitoh – Para. [0053]). Thus, helium permeability a result effective variable and modifying the helium permeability is merely a discovery of an optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729